ENOCH, Chief Judge.
Attorneys for defendant appeal an order of the trial court denying the attorneys’ request for increased attorney fees incurred in connection with their representation of defendant. We dismiss the appeal.
Defendant Vargas was charged by information with first degree murder on April 24, 1981. On May 5, 1981, attorneys Bye and Gascoyne were appointed as co-counsel by the trial court to represent him. On February 1, 1982, and before the matter had proceeded to trial, the information against defendant was dismissed on motion of the district attorney because of newly discovered evidence. Bye and Gascoyne then filed their motions for payment of attorney fees. On April 19, 1982, the trial court awarded Bye $3,000, and Gascoyne $1,000 for their services. Claiming that the court award of attorney fees was significantly less than the actual amount due to then) because of the time put into the case, the attorneys filed a motion on May 4, 1982, to reconsider or modify the court's order for attorney fees. The trial court denied the motion and this appeal followed.
At the outset, we agree with the People’s contention that this court is without jurisdiction to entertain this appeal.
Neither the defendant nor the prosecutor have any further interest or concern with this dismissed case, and the attorneys assert no claim which would affect either the defendant or the prosecutor. Because the attorneys seek an order against the trial court for an allowance of additional fees, their dispute is with the trial court.
We, therefore, lack jurisdiction, and the appeal is dismissed.
SMITH and STERNBERG, JJ., concur.